 



Exhibit 10.25
December 19, 2005
James Ensell
Dear Jim:
Virage Logic has agreed to award you with a special cash bonus for 2005 and
2006.
A bonus award of $50,000 will be earned through your continued employment with
Virage Logic as of December 31, 2005. In addition, based on your continued
employment and maintaining your status as an employee in good standing and
performing to Virage Logic’s satisfaction through December 31, 2006 you will
earn an additional bonus award of $50,000.
Payment will be made in the last paycheck of the Calendar year and be subject to
all statutory tax withholding. If your employment is terminated either
voluntarily or for cause prior to December 31, 2005 or December 31, 2006, you
will not be eligible for any portion of the applicable bonus award.
You remain eligible to continue participation in the 2006 US Bonus Plan at your
current level. Nothing in this letter changes your status as an at will
employee, as provided in your offer letter.
If you have any questions regarding these bonuses, please contact Adam
Kablanian, Mike Seifert, or me.
Regards,
/s/ Richard C. Butts

 
Richard C. Butts
Vice President, Human Resources

     
cc:
  Jim Ensell
 
  Personnel File

 